



Exhibit 10.15


EIGHTH AMENDMENT TO LEASE
THIS EIGHTH AMENDMENT (this “Amendment”) is made and entered into as of February
24, 2016, by and between RAR2-CLEARVIEW BUSINESS PARK OWNER, LLC, a Delaware
limited liability company (“Landlord”), and GOPRO, INC., a Delaware corporation
(“Tenant”).
RECITALS
A.
Landlord (as successor in interest to Locon San Mateo, LLC, a Delaware limited
liability company) and Tenant (formerly known as Woodman Labs, Inc., a Delaware
corporation, successor in interest to Woodman Labs, Inc., a California
corporation) are parties to that certain Office Lease Agreement dated November
1, 2011 (the “Original Lease”), as amended by that certain First Amendment to
Office Lease Agreement fully executed on or about August 29, 2012, that certain
Second Amendment to Office Lease Agreement dated as of September 11, 2012, that
certain Third Amendment to Office Lease Agreement fully executed on or about
September 17, 2012, that certain Fourth Amendment to Office Lease Agreement
dated as of March 5, 2013, that certain Fifth Amendment to Office Lease
Agreement dated as of August 20, 2013, that certain Sixth Amendment to Lease
dated December 19, 2014 (the “Sixth Amendment”), and that certain Seventh
Amendment to Lease dated as of November 23, 2015 (collectively, the “Lease”).
Pursuant to the Lease, Landlord has leased to Tenant space totaling 311,194
rentable square feet (the “Premises”), containing: (i) 45,435 rentable square
feet comprising the entire building located at 3000E Clearview Way, San Mateo,
California (“Building E”); (ii) 37,222 rentable square feet comprising the
entire building located at 3000F Clearview Way, San Mateo, California (“Building
F”); (iii) 9,666 rentable square feet comprised of (a) 1,728 rentable square
feet known as Suite C (formerly known as the marketing suite) on the first floor
of the building commonly known as Building A located at 3155 Clearview Way, San
Mateo, California (“Building A”) and (b) 7,938 rentable square feet known as
Suite A (formerly known as the shell space) on the first floor of Building A;
(iv) 4,810 rentable square feet known as Suite B located on the first floor of
Building A; (v) 1,342 rentable square feet known as Suite D located on the first
floor of Building A; (vi) 16,674 rentable square feet known as Suite 200 on the
second floor of Building A, (vii) 860 rentable square feet described as the
lobby area of Building A; (viii) 17,364 rentable square feet known as Suite 300
in Building A; (ix) 66,945 rentable square feet comprising the entire building
located at 3125 Clearview Way, San Mateo, California (“Building B”); and (x)
110,876 rentable square feet comprising the entire building to be built by
Landlord and which will be commonly known as Building D located at 3025
Clearview Way, San Mateo, California (“Building D”) (Building A, Building B,
Building D, Building E and Building F are collectively referred to herein as the
“Buildings”). The Buildings are a part of the property commonly known as
Clearview Business Park.

B.
Pursuant to the Sixth Amendment, Landlord granted Tenant an improvement
allowance in an amount up to $133,890.00 (the “Allowance”) in connection
Tenant’s performance of certain improvements to a portion of the Premises, all
as further described in the Sixth Amendment. Pursuant to the Sixth Amendment,
Tenant must submit a request for payment of the entire Allowance to Landlord by
February 29, 2016 (the “Allowance Expiration Date”). Tenant has requested and
Landlord has agreed to postpone the Allowance Expiration Date to a later date,
on and subject to the following terms and conditions of this Amendment.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Landlord and Tenant agree as follows:    
1.
Amendment. Notwithstanding anything to the contrary contained in Section 3 of
Exhibit “B” to the Sixth Amendment, Tenant must submit a request for payment of
the entire Allowance to Landlord in accordance with the provisions contained in
Exhibit “B” to the Sixth Amendment by May 31, 2016 (the “Extended Allowance
Expiration Date”). If Tenant does not submit a request for payment of the entire
Allowance to Landlord by the Extended Allowance Expiration Date, any unused
amount of the Allowance shall accrue to the sole benefit of Landlord, it being
understood that Tenant shall not be entitled to any credit, abatement or other
concession in connection therewith. 



1

--------------------------------------------------------------------------------





2.
Miscellaneous.

2.1
This Amendment sets forth the entire agreement between the parties with respect
to the matters set forth herein. There have been no additional oral or written
representations or agreements. Under no circumstances shall Tenant be entitled
to any rent abatement, improvement allowance, leasehold improvements, or other
work to the Premises, or any similar economic incentives that may have been
provided Tenant in connection with entering into the Lease, unless expressly set
forth in the Lease or this Amendment.

2.2
Except as herein modified or amended, the provisions, conditions and terms of
the Lease shall remain unchanged and in full force and effect. In the case of
any inconsistency between the provisions of the Lease and this Amendment, the
provisions of this Amendment shall govern and control. The capitalized terms
used in this Amendment shall have the same definitions as set forth in the Lease
to the extent that such capitalized terms are defined therein and not redefined
in this Amendment.

2.3
Submission of this Amendment by Landlord is not an offer to enter into this
Amendment but rather is a solicitation for such an offer by Tenant. Landlord
shall not be bound by this Amendment until Landlord has executed and delivered
the same to Tenant.

2.4
Tenant hereby represents to Landlord that Tenant has dealt with no broker in
connection with this Amendment. Tenant agrees to indemnify and hold Landlord and
the Landlord Parties harmless from all claims of any brokers claiming to have
represented Tenant in connection with this Amendment.

2.5
Tenant hereby represents and warrants that neither Tenant, nor any persons or
entities holding any legal or beneficial interest whatsoever in Tenant, are (i)
the target of any sanctions program that is established by Executive Order of
the President or published by the Office of Foreign Assets Control, U.S.
Department of the Treasury (“OFAC”); (ii) designated by the President or OFAC
pursuant to the Trading with the Enemy Act, 50 U.S.C. App. § 5, the
International Emergency Economic Powers Act, 50 U.S.C. §§ 1701-06, the Patriot
Act, Public Law 107-56, Executive Order 13224 (September 23, 2001) or any
Executive Order of the President issued pursuant to such statutes; or (iii)
named on the following list that is published by OFAC: “List of Specially
Designated Nationals and Blocked Persons.” If the foregoing representation is
untrue at any time during the Term, an event of default under the Lease will be
deemed to have occurred, without the necessity of notice to Tenant.

2.6
Redress for any claim against Landlord under the Lease and this Amendment shall
be limited to and enforceable only against and to the extent of Landlord’s
interest in the Buildings. The obligations of Landlord under the Lease are not
intended to and shall not be personally binding on, nor shall any resort be had
to the private properties of, any of its trustees or board of directors and
officers, as the case may be, its investment manager, the general partners
thereof, or any beneficiaries, stockholders, employees, or agents of Landlord or
the investment manager, and in no case shall Landlord be liable to Tenant
hereunder for any lost profits, damage to business, or any form of special,
indirect or consequential damage.

IN WITNESS WHEREOF, Landlord and Tenant have entered into and executed this
Amendment as of the date first written above.


2

--------------------------------------------------------------------------------





LANDLORD:
TENANT:
 
 
 
 
RAR2-CLEARVIEW BUSINESS PARK OWNER, LLC,
GOPRO, INC.,
a Delaware limited liability company
a Delaware corporation
 
 
 
 
By: RAR2-Clearview Business Park Member 
By:
/s/ Brian McGee
       QRS, LLC, a Delaware limited liability company,
Name:
Brian McGee
       its Investor Member and Manager
Title:
VP Finance
 
 
Dated:
Feb 24, 2016
       By: RREEF America, L.L.C.,
 
 
             a Delaware limited liability company,
 
 
             its Authorized Agent
 
 
 
 
 
 
             By:
/s/ Lisa Vogel
 
 
             Name:
Lisa Vogel
 
 
             Title:
Vice President
 
 
             Dated:
3-4 ,2016
 
 





3